ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the motions to expedite consideration of the petition for further review are granted.
IT IS FURTHER ORDERED that the petitions of the Minnesota Public Utilities Commission and Northwestern Bell Telephone Company for further review and Evan J. Henry’s notice of review of the decision of the Court of Appeals be, and the same are, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ. App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that all other motions filed in connection with the petitions be, and the same are, denied.